  Case 18-21620       Doc 51   Filed 04/02/20 Entered 04/02/20 12:22:08              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    18-21620
RODERICK AND PATRICIA TAYLOR                 )
                                             )                Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

           ORDER MODIFYING PLAN AND EXTENDING TIME TO FILE CLAIM

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED that:

  1) Claim #24-2, filed on behalf of the Internal Revenue Service is allowed, and shall be paid
pursuant to the provisions of the Chapter 13 Plan.

  2) Debtor's Chapter 13 plan is modified so that Part 2.1 provides that Debtor will pay to the trustee
$1,050.00 monthly pursuant to the provisions of the plan, commencing with the next payment due.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: April 02, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
